Citation Nr: 0109866	
Decision Date: 04/04/01    Archive Date: 04/11/01	

DOCKET NO.  98-12 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to an increased rating for residuals of left 
knee injury, status post arthroscopy surgery, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1982 to April 1986 
and from April 1988 to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran's entitlement to an increased rating for 
residuals of left knee injury, status post arthroscopy 
surgery, currently evaluated as 20 percent disabling and an 
increased rating for arthritis of the left knee, currently 
evaluated as 10 percent disabling are addressed in the REMAND 
portion of this issue.


FINDINGS OF FACT

1.  An unappealed August 1986 RO decision denied service 
connection for a right knee disability.

2.  Evidence received since the August 1986 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

CONCLUSION OF LAW

The August 1986 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a right knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Additional 
service medical records have been obtained and the veteran 
has been afforded a VA examination.  With respect to the 
aspect of the veteran's appeal finally decided herein, the 
Board concludes that because its decision, with respect to 
reopening the veteran's claim, is favorable, the requirements 
of the VCAA have been complied with.  

An August 1986 RO decision denied service connection for a 
right knee disability on the basis that a chronic right knee 
disability was shown to have existed prior to the veteran's 
active service and had not been aggravated during his active 
service.  

The evidence of record indicated that the veteran had 
undergone surgery on his right knee prior to entry onto 
active duty.  The evidence also indicated that X-rays of the 
veteran's knees in July 1985 had been unremarkable.  The 
report of a March 1986 medical board indicates that a bone 
scan revealed uptake at the medial femoral condyle on the 
right side which was indicative of an arthritic process.  The 
reports of June 1986 VA orthopedic examination and X-ray of 
the veteran's right knee indicate that there was 
post-traumatic arthritis.  

Subsequent to the August 1986 RO decision, additional 
evidence has been added to the record, including medical 
records relating to a subsequent period of active service as 
well as private medical records relating to a September 1979 
surgery on the veteran's right knee.  The report of the 
December 1989 service medical evaluation board proceedings 
reflects that the veteran had bilateral post-traumatic 
degenerative joint disease of the knees with an approximate 
date of origin of 1988, and that this had been incurred while 
he was entitled to base pay.  The report of a January 1999 VA 
examination reflects diagnoses including moderate to severe 
degenerative joint disease of the right knee.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a veteran served ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).  

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The specific finding requirement that 
an increase in disability during peacetime service is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (2000). 

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, and which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence. In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  With 
consideration of the veteran's testimony, offered at his 
personal hearings, indicating that he was not experiencing 
symptoms related to his right knee prior to either entry onto 
active duty as well as the December 1989 service medical 
evaluation board proceedings associating post-traumatic 
degenerative joint disease of the right knee with active 
service, the Board concludes that this evidence is new and 
that it contributes to a more complete picture of the 
circumstances surrounding the alleged origin of a right knee 
disability.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Accordingly, new and material evidence 
has been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108. 


ORDER

New and material evidence has been submitted and the appeal 
to reopen the claim of entitlement to service connection for 
a right knee disability is granted.  To this extent only, the 
appeal with respect to this issue is granted.  



REMAND

The duty to assist in the development of claims has been 
clarified and reaffirmed.  See VCAA.

The veteran has submitted evidence indicating that he has 
been awarded Social Security Administration disability 
benefits.  It is unclear if the medical evidence upon which 
the Social Security disability award was based is of record.  
The veteran has offered testimony that he has received 
treatment at the VA facility in Montgomery, Alabama, 
subsequent to December 1999, the date of the most recent 
treatment records that have been associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Although the report of the January 1999 VA examination 
reflects ranges of motion of the veteran's left knee and 
indicates that there was pain, it does not indicate whether 
there would be any further loss of range of motion due to 
pain, fatigability, or flareups.  It also indicates that 
there is instability, but does not reflect the degree of 
instability.  During the veteran's personal hearing in 
January 2001 he testified that symptoms related to his left 
knee were worse than they were at the time of his March 2000 
personal hearing.

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the Montgomery, 
VA Medical Center and request copies of 
all records relating to any treatment 
provided the veteran since December 1999. 

2.  The RO should contact the Social 
Security Administration and request 
copies of all medical records upon which 
its decision to award the veteran 
disability benefits was based.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his 
service-connected left knee disability 
and the etiology of any current right 
knee disability.  All indicated tests and 
studies should be performed and all 
findings reported in detail.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected residuals 
of left knee injury, status post 
arthroscopic surgery with degenerative 
arthritis, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to (1) express 
an opinion as to whether pain that is 
related to the veteran's 
service-connected left knee could 
significantly limit the functional 
ability of the affected joint during 
flareups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected left 
knee disability, the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  
The examiner is also requested to 
characterize the degree of instability of 
the veteran's left knee.  

The examiner is further requested to 
offer an opinion as to whether it is at 
least as likely as not that any currently 
manifested right knee disability had its 
onset during the veteran's active service 
or is related to his active service.  If 
it is determined that the veteran had 
disability of the right knee that existed 
prior to his active service, an opinion 
as to whether it is at least as likely as 
not that any disability that existed 
prior to active service was aggravated 
beyond normal progression during active 
service should be offered.  Further, an 
opinion is requested as to whether it is 
at least as likely as not that arthritis 
of the right knee existed during the 
veteran's active service or within one 
year of discharge from active service 
and, if so, whether the onset of 
arthritis at the time it was shown was 
related to service or disability existing 
prior to service.  If related to pre-
service disability was it a natural 
progression of preexisting disability or 
was there was aggravation beyond the 
natural progress of any preexisting right 
knee disability.  A complete rationale 
should be provided for all opinions 
offered.  

4.  Then, after ensuring that the 
provisions of the VCAA have been met, the 
RO should readjudicate the issues on 
appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



Error! Not a valid link.

